Adams, On. J.
The first entry appears to have been made on the sixth day of the February term, 1885, of the court. *346As to when the second was made, or when the decree as shown by it was rendered, the parties are not agreed. The decree purports to have been «rendered on the same day as the first, but the entry stands later upon the record. The plaintiff states in his abstract that the decree, as shown by the later entry* was not signed until after the adjournment of the term; and his position is that the court had no jurisdiction after the term to enter the decree complained of. But the plaintiff’s difficulty is that there does not appear to be anything in the record to sustain his assertion that the decree was not signed until after the adjournment of the term. We cannot take an abstracter’s statement of a fact, where there is no claim that the fact appears from the record.
If the decree was signed and delivered,to the clerk on the day on which it purports to have been rendered, it might be the decree of the court,; notwithstanding the entry standing earlier upon the record, purporting to be made on the same day, but not signed by the judge; and the ruling below, holding the later entry to be the decree, cannot, we think, be impeached.
It is claimed that the decree, as shown by the later entry, is erroneous, under the issues and evidence. But such questions could be reviewed only on an appeal from the decree, taken within six months from the 'time of its rendition, and it is not made to appear affirmatively that the appeal was taken within that time.
AFFIRMED.